UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2014 Item 1: Schedule of Investments Vanguard New Jersey Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2014 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.2%) New Jersey (101.2%) Bergen County NJ Improvement Authority Pooled Loan Revenue 3.000% 2/15/15 1,830 1,854 Bergen County NJ Improvement Authority School District Revenue (Elmwood Park Board of Education) 1.000% 8/1/15 1,400 1,411 Bernards Township NJ School District GO 1.000% 1/1/15 2,305 2,311 Burlington County NJ BAN 0.750% 5/19/15 50,000 50,220 Burlington County NJ Bridge Commission Revenue 5.000% 10/15/14 1,000 1,006 Burlington County NJ Bridge Commission Revenue BAN 1.250% 11/19/14 13,250 13,279 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) VRDO 0.040% 9/5/14 LOC 28,940 28,940 Camden County NJ Improvement Authority Lease Revenue (Parkview Redevelopment Housing Project) VRDO 0.040% 9/5/14 LOC 46,500 46,500 Delaware River & Bay Authority New Jersey Revenue VRDO 0.040% 9/5/14 LOC 4,300 4,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.040% 9/5/14 LOC 41,745 41,745 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.040% 9/5/14 LOC 44,000 44,000 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.040% 9/5/14 LOC 4,900 4,900 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.040% 9/5/14 LOC 29,635 29,635 Essex County NJ Improvement Authority Revenue (Fern Senior Housing Project) VRDO 0.050% 9/5/14 LOC 7,300 7,300 Essex County NJ Improvement Authority Revenue (Jewish Community Center of MetroWest Inc. Project) VRDO 0.030% 9/5/14 LOC 3,900 3,900 Essex County NJ Improvement Authority Revenue (Pooled Government Loan) VRDO 0.030% 9/5/14 LOC 5,925 5,925 Freehold Township NJ BAN 1.000% 12/16/14 11,855 11,881 Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.010% 9/2/14 17,985 17,985 Hopewell Township NJ BAN 0.750% 4/10/15 9,227 9,261 Hudson County NJ BAN 2.000% 12/5/14 1,000 1,005 Hudson County NJ Improvement Authority BAN 1.000% 12/10/14 7,500 7,512 1 Madison Borough NJ Board of Education GO TOB VRDO 0.050% 9/5/14 LOC 11,535 11,535 Mahwah Township NJ BAN 1.000% 8/7/15 5,000 5,040 Mercer County NJ BAN 1.000% 12/2/14 20,000 20,041 Middlesex County NJ BAN 0.750% 6/5/15 24,200 24,314 Middlesex County NJ Improvement Authority 3.000% 9/15/14 1,535 1,537 Monmouth County NJ GO 2.000% 3/1/15 3,340 3,371 Monmouth County NJ GO 2.000% 3/1/15 440 444 Monmouth County NJ GO 2.000% 3/1/15 290 293 Monmouth County NJ Improvement Authority Lease Revenue (Capital Equipment Pooled) 1.000% 10/1/14 3,090 3,092 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 2.000% 12/4/14 11,000 11,052 Morris County NJ GO 1.000% 11/15/14 1,168 1,170 Morris County NJ GO 0.500% 2/1/15 1,000 1,001 Morris Township NJ BAN 1.000% 11/14/14 16,381 16,407 New Jersey Economic Development Authority (School Facilities Construction) 5.000% 3/1/15 (Prere.) 1,000 1,024 New Jersey Economic Development Authority Natural Gas Facilities Revenue (New Jersey Natural Gas Co.) VRDO 0.050% 9/2/14 6,145 6,145 New Jersey Economic Development Authority Natural Gas Facilities Revenue (New Jersey Natural Gas Co.) VRDO 0.060% 9/2/14 5,600 5,600 New Jersey Economic Development Authority Revenue 5.000% 9/1/14 (Prere.) 2,200 2,200 New Jersey Economic Development Authority Revenue (Applewood Estates Project) VRDO 0.040% 9/5/14 LOC 9,300 9,300 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.030% 9/2/14 LOC 7,400 7,400 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.030% 9/2/14 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (Columbia University Project) CP 0.060% 10/6/14 6,770 6,770 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.040% 9/5/14 LOC 12,600 12,600 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) VRDO 0.030% 9/2/14 LOC 28,800 28,800 New Jersey Economic Development Authority Revenue (Job Haines Home Project) VRDO 0.050% 9/5/14 LOC 3,400 3,400 New Jersey Economic Development Authority Revenue (Order of St. Benedict Project) VRDO 0.030% 9/5/14 LOC 6,745 6,745 New Jersey Economic Development Authority Revenue (Princeton Day School) VRDO 0.040% 9/5/14 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (Ranney School Project) VRDO 0.040% 9/5/14 LOC 20,960 20,960 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 (Prere.) 2,525 2,525 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/14 (Prere.) 1,500 1,500 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/14 (ETM) 1,000 1,015 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/15 (Prere.) 1,000 1,024 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/15 (Prere.) 1,000 1,024 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/15 (Prere.) 1,000 1,024 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/15 (Prere.) 3,045 3,120 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 1,700 1,743 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 1,360 1,394 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 1,250 1,282 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 5,200 5,333 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 9/1/15 (Prere.) 1,000 1,049 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (Prere.) 11,605 11,605 New Jersey Economic Development Authority Revenue Pollution Control Revenue (Exxon Project) VRDO 0.010% 9/2/14 2,000 2,000 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.030% 9/2/14 13,450 13,450 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.040% 9/2/14 7,200 7,200 New Jersey Economic Development Authority School Revenue (Blair Academy Project) VRDO 0.030% 9/5/14 LOC 12,545 12,545 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.030% 9/5/14 16,825 16,825 1 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.030% 9/5/14 22,400 22,400 1 New Jersey Educational Facilities Authority Revenue (Institute for Defense Analyses) VRDO 0.050% 9/5/14 LOC 7,825 7,825 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.050% 9/5/14 2,665 2,665 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.060% 9/5/14 2,165 2,165 New Jersey Educational Facilities Authority Revenue (Seton Hall University) VRDO 0.040% 9/5/14 LOC 13,990 13,990 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/14 1,025 1,025 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/14 1,245 1,245 1 New Jersey Environmental Infrastructure Trust Revenue TOB VRDO 0.050% 9/5/14 4,015 4,015 1 New Jersey GO TOB VRDO 0.050% 9/2/14 LOC 38,000 38,000 1 New Jersey GO TOB VRDO 0.050% 9/2/14 LOC 5,000 5,000 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.040% 9/5/14 LOC 6,500 6,500 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.040% 9/5/14 LOC 8,085 8,085 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.050% 9/5/14 LOC 6,000 6,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.050% 9/5/14 LOC 17,400 17,400 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.050% 9/5/14 LOC 17,100 17,100 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.050% 9/5/14 LOC 13,750 13,750 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) VRDO 0.040% 9/5/14 LOC 7,000 7,000 New Jersey Health Care Facilities Financing Authority Revenue (MHAC I LLC) VRDO 0.030% 9/5/14 LOC 6,400 6,400 New Jersey Health Care Facilities Financing Authority Revenue (Rahway Hospital) VRDO 0.030% 9/5/14 LOC 3,765 3,765 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.030% 9/5/14 LOC 5,800 5,800 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.030% 9/5/14 LOC 15,000 15,000 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Health Care Corp.) VRDO 0.040% 9/5/14 LOC 13,330 13,330 New Jersey Health Care Facilities Financing Authority Revenue (Southern Ocean County Hospital) VRDO 0.030% 9/5/14 LOC 13,990 13,990 New Jersey Health Care Facilities Financing Authority Revenue (Underwood Memorial Hospital) VRDO 0.040% 9/5/14 LOC 8,140 8,140 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.030% 9/2/14 LOC 3,300 3,300 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.030% 9/5/14 LOC 1,300 1,300 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.040% 9/5/14 LOC 13,200 13,200 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.040% 9/5/14 LOC 14,000 14,000 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.060% 9/5/14 4,500 4,500 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.090% 9/5/14 LOC 3,155 3,155 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.090% 9/5/14 LOC 3,995 3,995 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.200% 9/5/14 26,985 26,985 New Jersey Highway Authority Revenue (Garden State Parkway) 5.500% 1/1/15 (ETM) 4,105 4,178 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.050% 9/5/14 LOC 6,815 6,815 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.040% 9/5/14 11,075 11,075 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.040% 9/5/14 12,485 12,485 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.040% 9/5/14 8,215 8,215 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.060% 9/5/14 20,475 20,475 New Jersey Transportation Corp. COP 5.000% 9/15/15 (Prere.) 3,190 3,351 New Jersey Transportation Trust Fund Authority Revenue 5.250% 6/15/15 (Prere.) 1,165 1,212 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/14 3,100 3,145 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 12/15/14 (ETM) 4,740 4,817 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (Prere.) 2,000 2,076 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/15 (ETM) 1,950 2,028 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/15 (Prere.) 2,050 2,132 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.040% 9/5/14 LOC 14,200 14,200 New Jersey Turnpike Authority Revenue VRDO 0.040% 9/5/14 LOC 38,000 38,000 North Bergen Township NJ BAN 1.000% 4/1/15 10,649 10,699 1 Nuveen New Jersey Dividend Advantage Municipal Fund VRDP VRDO 0.150% 9/5/14 LOC 2,700 2,700 1 Nuveen New Jersey Investment Quality Municipal Fund VRDP VRDO 0.130% 9/5/14 LOC 59,800 59,800 1 Nuveen New Jersey Premium Income Municipal Fund VRDP VRDO 0.130% 9/5/14 LOC 10,000 10,000 Paramus Borough NJ BAN 1.000% 2/20/15 10,105 10,137 Port Authority of New York & New Jersey Revenue 2.000% 9/15/14 3,700 3,703 Port Authority of New York & New Jersey Revenue CP 0.090% 9/10/14 9,000 9,000 Port Authority of New York & New Jersey Revenue CP 0.070% 9/25/14 12,730 12,730 Port Authority of New York & New Jersey Revenue CP 0.080% 12/2/14 2,805 2,805 Port Authority of New York & New Jersey Revenue CP 0.080% 12/9/14 18,785 18,785 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.060% 9/5/14 9,900 9,900 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.060% 9/5/14 15,190 15,190 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.060% 9/5/14 3,500 3,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.060% 9/5/14 2,700 2,700 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.070% 9/5/14 2,100 2,100 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.080% 9/5/14 9,095 9,095 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.100% 9/5/14 8,000 8,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.100% 9/5/14 3,495 3,495 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.100% 9/5/14 1,000 1,000 Princeton University New Jersey CP 0.040% 9/4/14 24,000 24,000 Princeton University New Jersey CP 0.040% 10/6/14 15,000 15,000 1 Rutgers State University New Jersey Revenue TOB VRDO 0.050% 9/5/14 6,700 6,700 Rutgers State University New Jersey Revenue VRDO 0.040% 9/2/14 64,495 64,495 Secaucus NJ BAN 1.000% 1/9/15 5,573 5,586 Secaucus NJ BAN 1.000% 6/12/15 4,819 4,846 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.030% 9/5/14 LOC 18,180 18,180 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.030% 9/5/14 LOC 7,400 7,400 Union County NJ BAN 0.750% 6/26/15 20,000 20,104 Union County NJ GO 2.000% 3/1/15 2,525 2,549 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.010% 9/2/14 21,670 21,670 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.010% 9/2/14 25,645 25,645 1 Union County NJ Utilities Authority Revenue TOB VRDO 0.070% 9/5/14 14,815 14,815 Wayne Township NJ BAN 0.750% 7/20/15 4,300 4,320 West Orange Township NJ BAN 1.000% 10/21/14 8,186 8,193 West Orange Township NJ BAN 1.000% 5/19/15 8,146 8,187 Woodbridge Township NJ BAN 1.000% 8/21/15 5,000 5,039 Total Tax-Exempt Municipal Bonds (Cost $1,538,066) Total Investments (101.2%) (Cost $1,538,066) Other Assets and Liabilities-Net (-1.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2014, the aggregate value of these securities was $281,235,000, representing 18.5% of net assets. KEY TO ABBREVIATIONS ARS - Auction Rate Security.
